DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 5 are amended due to Applicant's amendment dated 12/03/2021.  Claims 1-11 are pending.
Response to Amendment
The rejection of claims 1-7 and 9-11 under 35 U.S.C. 103 as being unpatentable over Eun et al. WO 2016108596 A2—English translation obtained from Global Dossier, (“Eun”) is overcome due to the Applicant’s amendment dated 12/03/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Eun et al. WO 2016108596 A2—English translation obtained from Global Dossier (“Eun”)—in view of Parham et al. US 2017/0186965 A1 (“Parham”) is overcome due to the Applicant’s amendment dated 12/03/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 1-6 provisionally rejected on the grounds of nonstatuatory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/480,651 is overcome due to the Applicant’s Terminal Disclaimer filed 12/03/2021. The rejection is withdrawn.
Response to Arguments
Applicant’s arguments on pages 7-11 of the reply dated 12/03/2021 with respect to the rejections as set forth in the previous Office Action have been considered but are moot because the arguments do not apply to the new grounds of rejection set forth below.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. US 2016/0028021 A1 (“Zeng”).
Regarding claims 1-7 and 9-10, Zeng teaches an organic light emitting device including an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer may include a composition comprising a compound according to a structure of Formula I (¶ [0033]). Formula I has the structure of 
    PNG
    media_image1.png
    153
    233
    media_image1.png
    Greyscale
(¶ [0017]). Zeng teaches specific 
    PNG
    media_image2.png
    215
    376
    media_image2.png
    Greyscale
 , wherein X represents an oxygen atom (pg. 22).
Zeng teaches devices comprising compounds of Formula I show higher efficiencies and lower driving voltage than devices comprising comparative compounds (¶ [0333], [0338], [0345], [0350], and Table 4).
Zeng fails to teach a compound as above wherein the triazine moiety is located in the 1-position of the dibenzofuran, as highlighted 
    PNG
    media_image3.png
    230
    376
    media_image3.png
    Greyscale
. However, Zeng teaches G1 of Formula I may be a dibenzofuran and does not limit the attachment positions of L1, G4, or the triazine moiety (¶ [0074]-[0075]), and teaches that the dibenzo group may be substituted on opposite rings 
    PNG
    media_image4.png
    78
    172
    media_image4.png
    Greyscale
, as shown in Compound C91, or the dibenzo group may be substituted on the same ring 
    PNG
    media_image5.png
    76
    159
    media_image5.png
    Greyscale
(¶ [0089]). Additionally, Zeng teaches compound A80 wherein the 
    PNG
    media_image6.png
    221
    309
    media_image6.png
    Greyscale
(pg. 12).
Therefore, given the general formula and teachings of Zeng, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the triazine moiety of compound C91 
    PNG
    media_image7.png
    129
    210
    media_image7.png
    Greyscale
on the 1-position of the dibenzofuran, because Zeng teaches the variable may suitably be selected as the location for the triazine moiety.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a compound in the organic layer of the OLED of Zeng and possess the benefits taught by Zeng.  See MPEP 2143.I.(B).
Additionally, given the general formula and teachings of Zeng, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of Compound C91 wherein the triazine moiety is on the 1-position of the dibenzofuran.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by Formula I in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as the compound in the organic layer of the OLED of Zeng and possess the properties taught by Zeng.  A prima facie case of obviousness 
Per claims 1-4 the modified compound C91 has the structure 
    PNG
    media_image8.png
    425
    397
    media_image8.png
    Greyscale
 which reads on the claimed Chemical Formula 1 wherein:
Each X is N;
Y is O;
L is a bond;
Ar1 is biphenylyl; and
Ar2 and Ar3 are each unsubstituted C6
Per claim 5, the modified compound C91 of Zeng reads on the claimed compound 
    PNG
    media_image9.png
    212
    155
    media_image9.png
    Greyscale
.
Per claim 6, as discussed above, the organic light emitting device includes an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer includes a composition comprising a compound according to a structure of Formula I (the modified compound C91).
Per claims 7 and 9, Zeng teaches in some embodiments, the organic layer comprising a compound of Formula I is an emissive layer (¶ [0142]).
Per claims 7 and 10, Zeng teaches the organic layer may be an electron transport layer and the composition comprising a compound of Formula I is an electron transporting material in the organic layer (¶ [0150]).
Regarding claim 11, Zeng teaches the organic light emitting device of claim 6, as described above. Zeng teaches the organic layer may be an electron transport layer and the composition is an electron transporting material in the organic layer (¶ [0150]).
Zeng fails to teach an organic light emitting device specifically as described above also including an emissive layer.
However, Zeng does teach an “organic layer” may comprise a single layer or may further comprise multiple layers of different organic materials (¶ [0047]). Additionally, Zeng teaches in some embodiments, the organic layer is an emissive layer and the composition comprises a host (¶ [0142]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further include an emissive layer in the organic layer of the organic light emitting device, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. US 2016/0028021 A1 (“Zeng”) as applied to claim 6 above, and further in view of Toshihiro et al. WO 2007069569 A1—English translation obtained by Global Dossier, hereinafter “Toshihiro”. 
Regarding claim 8, Zeng teaches the organic light emitting device of claim 6 including the modified compound C91
    PNG
    media_image8.png
    425
    397
    media_image8.png
    Greyscale
, as described above with respect to claim 6.
Zeng fails to specifically teach the organic layer comprises a hole transporting layer. However, Zeng does teach an “organic layer” may comprise a single layer or may further comprise multiple layers of different organic materials (¶ [0047]). Additionally, Zeng teaches a hole transporting layer may be included in the organic light emitting device (¶ [0156]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further include a hole transporting layer in the organic layer of the organic light emitting device, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Zeng fails to specifically teach either of the modified compounds C91 used in a hole transporting layer. However, Zeng does teach the hole transporting material is not particularly limited and any compound may be used as long as the compound is typically used as a hole transporting material (¶ [0156]).
Toshihiro teaches an organic EL element comprising a compound represented by any one of the general formulae (1) to (14) (¶ [0010]), wherein general formula (3) has the structure 
    PNG
    media_image10.png
    154
    140
    media_image10.png
    Greyscale
(¶ [0013]). Toshihiro teaches when an organic EL element material represented by general formula (1) is used—wherein general formula (1) may be further defined by general formulae (2) to (14)—an organic EL element having high luminous efficiency, no pixel defect, excellent heat resistance and long life can be obtained (¶ [0020]).
Toshihiro teaches the organic EL element material is preferably a material contained in a hole transport layer of the organic EL element (¶ [0058]).
The modified compound C91 of Zeng
    PNG
    media_image8.png
    425
    397
    media_image8.png
    Greyscale
reads on the general formula (3) of Toshihiro wherein: (i) X represents an oxygen atom; (ii) R1 to R4, R6 to R8, and R10 to R12 are each hydrogen atoms; (iii) R5 is a substituted C3 heterocyclic group; and (iv) R9 is a C6 aryl group (Toshihiro, ¶ [0011] and [0013]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the modified compound C91 in the hole transporting layer of the organic light emitting device of Zeng, based on the teaching of Toshihiro.  The motivation for doing so would have been to provide an organic light emitting device having high luminous efficiency, no pixel defect, excellent heat resistance, and long life, as taught by Toshihiro.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786